Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
2.    Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0264577 (Suzuki et al.) (hereinafter “Suzuki”) in view of Japanese Publication No. 11-301883 (hereinafter “JP’883”). 
Regarding claim 1, Figs. 1 -7c of Suzuki show a feeding device (Fig. 1) comprising:
a suction feeding unit (Fig. 2) having a suction feeding belt (63) for feeding a sheet on a feeding table (31) along a feeding path in a suction state, and a belt drive unit (e.g., M2A) for moving said suction feeding belt (63);
a skew detection sensor (PS2A and PS2B) that is provided in said feeding path in a downstream of said suction feeding unit (Fig. 2), the skew detection sensor (PS2A and PS2B) being configured to detect a presence or absence of a skewed state of said sheet; and
a control unit (Fig. 6} for controlling said belt drive unit (M2A), 
wherein said control unit (Fig. 8) controls said belt drive unit (M2A) so as to execute a first operation of moving said suction feeding belt (83) in a feeding direction at a first speed by a belt feeding amount capable of feeding said sheet from an original feeding start position (upper surface of element 31) at said feeding table (31) to said skew detection sensor (PS2A and PS2B), wherein the original feeding start position is where the sheet is positioned before it is fed during the first feeding operation and where a front end of the sheet abuts against a front end restriction surface of a front stopper (32) provided on the feeding table (31).  See, e.g., Fig. 3 and numbered paragraphs [0063] and [0064].  Figure 3 shows the front edge of the stack of sheets pushed against the front end restriction surface of front stopper 32 by a trailing edge restricting member 33, and numbered paragraph [0064] explicitly states that “The sheet side edge restricting members 71 and the sheet trailing edge restricting member 33 are provided with a height and shape so that the sheet P can be restricted at all times even when the sheet P is made to float up by blowing air as described later.”  (emphasis added).  In other words, sheet side edge restricting members 71 and trailing edge restricting member 33 position the sheets at this original feeding start position against stopper 32 even during floating of sheets at the start of feeding of the sheets.  Suzuki also teaches a skew control in Figs. 7a-7c for correcting the detected skew of each sheet.  Suzuki discloses most of the limitations of claim 1 including the control unit (Fig. 6), but does not explicitly teach that when the skewed state of the sheet is detected by the skew detection sensor, the control unit (Fig. 6) controls the belt drive unit so as to execute a reverse feeding to move the suction feeding belt (63) in a reverse feeding direction opposite to the feeding direction, by a belt reverse feeding amount greater than a separation distance between a position of the skew detection sensor (PS2A and PS2B) and the original feeding start position (position in Fig. 3), so that a part located most downstream in said feeding direction at said front end of said sheet in the skewed state is returned to said original feeding start position, as claimed. 
JP’883 teaches that it is well known in the art to provide a feeding device (Fig. 4) with control unit (Fig. 2) for controlling a drive unit (8), wherein the control unit (Fig. 2) controls the drive unit (8) so as to execute a first operation of moving a sheet feeder (4) in a feeding direction at a first speed by a feeding amount capable of feeding a sheet from an original feeding start position (numbered paragraph [0021] of the machine translation of JP’883) at a feeding table (7) to a skew detection sensor (11A and 11B), wherein the original feeding start position is where the sheet is positioned before it is fed during the first feeding operation, and when a skewed state of the sheet is detected by the skew detection sensor (11A and 11B), the control unit (Fig. 2) controls the drive unit (8) so as to execute a reverse feeding to move the sheet feeder (4) in a reverse feeding direction opposite to the feeding direction, by a reverse feeding amount greater than a separation distance between a position of the skew detection sensor and the original feeding start position, so that a part located most downstream in said feeding direction at said front end of said sheet in the skewed state is returned to the original feeding start position (numbered paragraphs [0009], [0016], [0022] and [0023] of the machine translation of JP’883), for the purpose of preventing a recording medium from being wasted due to miss-feed of such recording medium during printing.  See, e.g., numbered paragraph [0007] of the machine translation of JP’883.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to operate the skew correction arrangement of Suzuki in reverse, for the purpose of preventing a recording medium from being wasted due to miss-feed of such recording medium during printing, as taught by JP’883.  Numbered paragraphs [0009], [0016], [0022] and [0023] of the machine translation of JP’883 explicitly teach that the sheet is returned to the “original sheet feeding position”, as claimed.  All of the limitations of claim 1 are met by the cited combination of references.  
More specifically, the apparatus of Suzuki in view of JP’883 is capable of performing the functions now set forth in amended claim 1.  Figure 1 of JP’883 shows skew detection sensors (11A and 11B), and numbered paragraph [0009] of the machine translation of JP’883 explicitly teaches that when a sheet is detected as being skewed during feeding, the sheet is returned to the original feeding start position.  Also, Fig. 5 of Suzuki explicitly shows that when a sheet is skewed, a portion of a leading edge of the sheet extends past the skew detection sensor (PS2A and PS2B), such that this portion of the leading edge of the skewed sheet is conveyed by a distance greater than a separation distance between the position of the skew detection sensor (PS2A and PS2B) and the original feeding start position (position in Fig. 3) of the leading edge of the sheet.  See, e.g., the leading edge of the sheet aligned in Fig. 3 of Suzuki at the original feeding start position and the portion of the leading edge skewed to extend past skew detection sensor (PS2A and PS2B) in Fig. 5 of Suzuki.  As such, operating the Suzuki apparatus according to the teachings of JP’883 results in an apparatus that operates such that when the sheet is detected as being skewed, the part located most downstream in the feeding direction at the front end of the sheet conveyed past the skew detection sensor is returned back to the original feeding start position, such that reverse feeding in the reverse feeding direction opposite to the feeding direction is a reverse feeding amount greater than the separation distance between the position of the skew detection sensor and the original feeding start position, and the part located most downstream in the feeding direction at the front end of the sheet in the skewed state is returned to the original feeding start position, as claimed. 
Regarding claim 2, Figs. 1 -4 of JP’883 show that the control unit (Fig. 2) controls the drive unit (8) to repeat the first operation after executing the reverse feeding or so as to repeat a second operation of moving the sheet feeder (4) in the feeding direction at a second speed lower than the first speed after executing the reverse feeding. The Suzuki apparatus would be operated in the same manner according to the teachings of JP’883.


Response to Arguments
3.	Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive.
Applicant argues
In JP'883, the sheet is fed and sandwiched between the feeding roller 4 and the sheet pressure roller 3, so the sheet feeding amount is not significantly different from the amount of rotation of the feeding roller 4. On the other hand, in illustrative embodiments of the present application, only one side of the sheet is sucked and fed by the suction feeding belt, which may shift a sheet feeding amount relative to a moving amount of the suction feeding belt. Therefore, an ordinarily skilled artisan studying the present application would appreciate that a larger reverse feeding amount is involved to return the sheet to its original feeding start position by a reverse suction feeding.  In other words, with regard to the suction feeding, the belt reverse feeding amount is "greater than a separation distance between a position of said skew detection sensor and said original feeding start position." 
The examiner disagrees with this argument.  In response to applicant's argument that JP'883 teaches operation of a feeding roller 4 and sheet pressure roller 3, rather than a suction feeding belt, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Suzuki discloses most of the limitations of claim 1 including the control unit (Fig. 6), but does not explicitly teach that when the skewed state of the sheet is detected by the skew detection sensor, the control unit (Fig. 6) controls the belt drive unit so as to execute a reverse feeding to move the suction feeding belt (63) in a reverse feeding direction opposite to the feeding direction, by a belt reverse feeding amount greater than a separation distance between a position of the skew detection sensor (PS2A and PS2B) and the original feeding start position (position in Fig. 3), so that a part located most downstream in said feeding direction at said front end of said sheet in the skewed state is returned to said original feeding start position, as claimed. 
JP’883 teaches that it is well known in the art to provide a feeding device (Fig. 4) with control unit (Fig. 2) for controlling a drive unit (8), wherein the control unit (Fig. 2) controls the drive unit (8) so as to execute a first operation of moving a sheet feeder (4) in a feeding direction at a first speed by a feeding amount capable of feeding a sheet from an original feeding start position (numbered paragraph [0021] of the machine translation of JP’883) at a feeding table (7) to a skew detection sensor (11A and 11B), wherein the original feeding start position is where the sheet is positioned before it is fed during the first feeding operation, and when a skewed state of the sheet is detected by the skew detection sensor (11A and 11B), the control unit (Fig. 2) controls the drive unit (8) so as to execute a reverse feeding to move the sheet feeder (4) in a reverse feeding direction opposite to the feeding direction, by a reverse feeding amount greater than a separation distance between a position of the skew detection sensor and the original feeding start position, so that a part located most downstream in said feeding direction at said front end of said sheet in the skewed state is returned to the original feeding start position (numbered paragraphs [0009], [0016], [0022] and [0023] of the machine translation of JP’883), for the purpose of preventing a recording medium from being wasted due to miss-feed of such recording medium during printing.  See, e.g., numbered paragraph [0007] of the machine translation of JP’883.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to operate the skew correction arrangement of Suzuki in reverse, for the purpose of preventing a recording medium from being wasted due to miss-feed of such recording medium during printing, as taught by JP’883.  Numbered paragraphs [0009], [0016], [0022] and [0023] of the machine translation of JP’883 explicitly teach that the sheet is returned to the “original sheet feeding position”, as claimed.  All of the limitations of claim 1 are met by the cited combination of references.  
More specifically, the apparatus of Suzuki in view of JP’883 is capable of performing the functions now set forth in amended claim 1.  Figure 1 of JP’883 shows skew detection sensors (11A and 11B), and numbered paragraph [0009] of the machine translation of JP’883 explicitly teaches that when a sheet is detected as being skewed during feeding, the sheet is returned to the original feeding start position.  Also, Fig. 5 of Suzuki explicitly shows that when a sheet is skewed, a portion of a leading edge of the sheet extends past the skew detection sensor (PS2A and PS2B), such that this portion of the leading edge of the skewed sheet is conveyed by a distance greater than a separation distance between the position of the skew detection sensor (PS2A and PS2B) and the original feeding start position (position in Fig. 3) of the leading edge of the sheet.  See, e.g., the leading edge of the sheet aligned in Fig. 3 of Suzuki at the original feeding start position and the portion of the leading edge skewed to extend past skew detection sensor (PS2A and PS2B) in Fig. 5 of Suzuki.  As such, operating the Suzuki apparatus according to the teachings of JP’883 results in an apparatus that operates such that when the sheet is detected as being skewed, the part located most downstream in the feeding direction at the front end of the sheet conveyed past the skew detection sensor is returned back to the original feeding start position, such that reverse feeding in the reverse feeding direction opposite to the feeding direction is a reverse feeding amount greater than the separation distance between the position of the skew detection sensor and the original feeding start position, and the part located most downstream in the feeding direction at the front end of the sheet in the skewed state is returned to the original feeding start position, as claimed. 
The rejections of dependent claim 2 are also outlined above.
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/           Primary Examiner, Art Unit 3653